Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ after final response filed on 01/12/2022. Applicant amended claims 21-22, 24, 31 and 32. Claims 18-34 are presented for examination and based on current examiner’s amendment claims 18-19, 22-25 and 28-34, renumbered as 1-13 are allowed for the reasons indicated herein below.  


Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 01/12/2022, with respect to claims 18-34 have been fully considered.  The rejection has been withdrawn based on Applicant’s arguments and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Werner Stemer (Reg. No. 34,956).

The application has been amended as follows:
	
Replace previous claims with the following amended claims:
Claims: 
Claim 18 (currently amended).  A converter arrangement, comprising: 
a converter having at least one AC voltage connection for connecting a phase line of an AC voltage network and at least one phase branch extending between a first DC voltage pole and a second DC voltage pole;
said converter having a plurality of converter valves, including a first converter valve connected between said at least one AC voltage connection and said first DC voltage pole, and a second converter valve connected between said at least one AC voltage connection and said second DC voltage pole, and each of said converter valves having a multiplicity of semiconductor switches;
an energy storage branch arranged in parallel with at least one of said converter valves and extending on a DC voltage side of said converter between said first and second DC voltage poles;
said energy storage branch having voltage converter modules and energy storage modules assigned to said voltage converter modules, said voltage converter modules being interconnected in a series circuit on an input side and having an output side connected to a respectively assigned energy storage module of said energy storage modules;
each of said voltage converter modules having at least four interruptible semiconductor switches and an intermediate circuit capacitor;
a respective energy storage module of said energy storage modules being connected to a respective voltage converter module of said voltage converter modules to enable said energy storage module to be bypassed by way of one of said at least four interruptible semiconductor switches of said respective voltage converter module;
at least one interlock switch configured to selectively disconnect an electrical connection between said respective voltage converter module of said voltage converter modules and said respective energy storage module of said energy storage modules; and
a grounding device for grounding said respective energy storage module of said energy storage modules.

Claim 19 (currently amended).  The converter arrangement according to claim 18, further comprising a regulation unit to regulate an energy intake and an energy withdrawal of each of said energy storage modules of said energy storage branch.

Claim 20-21 (canceled).  

Claim 22 (currently amended).  The converter arrangement according to claim 18, wherein at least a first semiconductor switch and a second semiconductor switch of said at least four interruptible semiconductor switches said respective voltage converter module of said voltage converter modules are connected to said intermediate circuit capacitor in a half-bridge circuit.

Claim 23 (currently amended).  The converter arrangement according to claim 22, wherein a third semiconductor switch of said at least four interruptible semiconductor switches and a parallel circuit connected in series thereto consisting of a fourth semiconductor switch of said at least four interruptible semiconductor switches and [[an]] said respective energy storage module of said energy storage modules are arranged in parallel to said intermediate circuit capacitor.

Claim 24 (currently amended).  The converter arrangement according to claim 18, wherein an output connection of [[a]] said respective voltage converter module of said voltage converter modules is directly connected input connection of said respective energy storage module of said energy storage modules.

Claim 25 (previously presented).  The converter arrangement according to claim 18, wherein said voltage converter modules and said energy storage modules are galvanically isolated.

Claim 26-27 (canceled). 

Claim 28 (currently amended).  The converter arrangement according to claim 18, wherein [[an]] said respective energy storage module of said energy storage modules comprises a supercapacitor, a battery, or a flywheel energy storage device.

Claim 29 (previously presented).  The converter arrangement according to claim 18, wherein said energy storage modules are different energy storage modules having energy storage devices with different storage characteristics.

Claim 30 (previously presented).  The converter arrangement according to claim 18, wherein said converter is a modular multilevel converter.

Claim 31 (currently amended).  The converter arrangement according to claim 18, which comprises a separate housing for each voltage converter module of said voltage converter modules and a separate housing for each module of said energy storage modules.

Claim 32 (currently amended).  An arrangement for providing an electrical active power, the arrangement comprising:
an energy storage branch connectible to a converter valve in a phase branch of a converter, the converter having said phase branch [[to]] of a phase line of an AC voltage network; 
said energy storage branch including voltage converter modules and energy storage modules assigned to said voltage converter modules; 
said voltage converter modules having an input side interconnected in a series circuit and an output side connected to a respectively assigned energy storage module of said energy storage modules;
each of said voltage converter modules having at least four interruptible semiconductor switches and an intermediate circuit capacitor;
a respective energy storage module of said energy storage modules being connected to a respective voltage converter module of said voltage converter modules to enable said energy storage module to be bypassed by way of one of said at least four interruptible semiconductor switches of said respective voltage converter module;
at least one interlock switch configured to selectively disconnect an electrical connection between said respective voltage converter module of said voltage converter modules and said respective energy storage module of said energy storage modules; and
a grounding device for grounding said respective energy storage module of said energy storage modules.

Claim 33 (currently amended).  A method for stabilizing said AC voltage network, the method comprising:
providing said converter arrangement according to claim 18; and
selectively feeding a reactive power or an active power into said AC voltage network or withdrawing a reactive power or an active power from said AC voltage network by way of said converter arrangement.

Claim 34 (currently amended).  The method according to claim 33, which comprises exchanging electrical power between energy storage devices of said energy storage modules.



Reasons for Allowance

4.	Claims 18-19, 22-25 and 28-34, renumbered as 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 18-19, 22-25, 28-31 and 33-34, renumbered as 1-12; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A converter arrangement, comprising: a converter having at least one AC voltage connection for connecting a phase line of an AC voltage network and at least one phase branch extending between a first DC voltage pole and a second DC voltage pole; said converter having a plurality of converter valves, including a first converter valve connected between said at least one AC voltage connection and said first DC voltage pole, and a second converter valve connected between said at least one AC voltage connection and said second DC voltage pole, and each of said converter valves having a multiplicity of semiconductor switches; an energy storage branch arranged in parallel with at least one of said converter valves and extending on a DC voltage side of said converter between said first and second DC voltage poles; said energy storage branch having voltage converter modules and energy storage modules assigned to said voltage converter modules, said voltage converter modules being interconnected in a series circuit on an input side and having an output side connected to a respectively assigned energy storage module of said energy storage modules; each of said voltage converter modules having at least four interruptible semiconductor switches and an intermediate circuit capacitor; a respective energy storage module of said energy storage modules being connected to a respective voltage converter module of said voltage converter modules to enable said energy storage module to be bypassed by way of one of said at least four interruptible semiconductor switches of said respective voltage converter module; at least one interlock switch configured to selectively disconnect an electrical connection between said respective voltage converter module of said voltage converter modules and said respective energy storage module of said energy storage modules; and a grounding device for grounding said respective energy storage module of said energy storage modules”. As recited in claims 18-19, 22-25, 28-31 and 33-34, renumbered as 1-12.

Claim 32, renumbered as 13; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “An arrangement for providing an electrical active power, the arrangement comprising: an energy storage branch connectible to a converter valve in a phase branch of a converter, the converter having an AC voltage connection for connecting to said phase branch of a phase line of an AC voltage network; said energy storage branch including voltage converter modules and energy storage modules assigned to said voltage converter modules; said voltage converter modules having an input side interconnected in a series circuit and an output side connected to a respectively assigned energy storage module of said energy storage modules; each of said voltage converter modules having at least four interruptible semiconductor switches and an intermediate circuit capacitor; a respective energy storage module of said energy storage modules being connected to a respective voltage converter module of said voltage converter modules to enable said energy storage module to be bypassed by way of one of said at least four interruptible semiconductor switches of said respective voltage converter module; at least one interlock switch configured to selectively disconnect an electrical connection between said respective voltage converter module of said voltage converter modules and said respective energy storage module of said energy storage modules; and a grounding device for grounding said respective energy storage module of said energy storage modules”. As recited in claim 32, renumbered as 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839